Citation Nr: 1620886	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to June 13, 2014, and a rating higher than 40 percent since June 13, 2014, for a back disability (intervertebral disc syndrome [IVDS], status post discectomy and fusion of L-5 and S-1).

2.  Entitlement to an initial rating higher than 10 percent prior to June 13, 2014, and a rating higher than 20 percent since June 14, 2014, for a left leg disability (sensory deficit).

3.  Entitlement to an initial rating higher than 10 percent prior to June 13, 2014, and higher than 20 percent since June 13, 2014, for a neck disability (degenerative arthritis of the cervical spine). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to May 2008. 

These matters are on appeal from a rating decision issued in June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims for entitlement to higher ratings for back and neck disabilities were remanded by the Board in December 2013 for further development and are now ready for disposition.
 
In July 2014, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

The issue of entitlement to service connection for headaches secondary to a service-connected neck disability was raised during a June 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 13, 2014, the most probative evidence demonstrates that the Veteran's back disability was manifested by limitation of forward flexion of the thoracolumbar spine to no less than 35 degrees, and a combined range of motion of the thoracolumbar spine of no less than 175 degrees; however, it was not manifested by incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  Since June 13, 2014, the most probative evidence demonstrates that the Veteran's back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to no less than 30 degrees, and a combined range of motion of the thoracolumbar spine of no less than 105 degrees; however, it was not manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Prior to June 13, 2014, the most probative evidence demonstrates that the Veteran's neck disability was manifested by limitation of forward flexion of the cervical spine to no less than 45 degrees flexion, and a combined range of motion of the thoracolumbar spine of 290 degrees.

4.  Since June 13, 2014, the most probative evidence demonstrates that the Veteran's neck disability has been manifested by imitation of forward flexion of the cervical spine to no less than 20 degrees flexion, and a combined range of motion of the thoracolumbar spine of 135 degrees.

5.  For the entire period on appeal, the Veteran's sciatic neuropathy of the left leg has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no evidence of muscle atrophy or complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Criteria for an initial disability rating higher than 20 percent prior to June 13, 2014, and a rating higher than 40 percent since June 13, 2014, for a back disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015).

2.  Criteria for an initial disability rating hig1er than 10 percent prior to June 13, 2014, and a rating higher than 20 percent since June 13, 2014, for a neck disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5237, 5242 (2015).

3.   Prior to June 13, 2014, an initial rating of 20 percent, but not higher, is warranted for a left leg disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).
 
4.  Since June 13, 2014, the criteria for a rating higher than 20 percent for a left leg disability, are not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran contends that his service-connected back, neck, and left leg disabilities are more severe than his current evaluations.

Historically, in a June 2008 rating decision, the RO granted service connection for intervertebral disc syndrome, status post discectomy and fusion of L5 and S1 (back disability) rated 20 percent disabling pursuant to Diagnostic Code 5243 (IVDS); degenerative arthritis of the cervical spine (neck disability) rated 10 percent disabling pursuant to Diagnostic Code 5242 (degenerative arthritis of the spine); and a left leg sensory deficit (left leg disability) rated as 10 percent disabling, pursuant to DC 8520 (paralysis of the sciatic nerve); each effective from June 1, 2008 (the day following separation from service).

In July 2014, the RO increased the rating from 20 to 40 percent for the back disability pursuant to DC 5237 (lumbosacral or cervical strain); the rating from 10 to 20 percent for the neck disability pursuant to DC 5237; and the rating from 10 to 20 percent for the left leg disability, pursuant to DC 8520, each effective from June 13, 2014 (date of VA examination showing worsening).  However, since these increases did not constitute a full grant of the benefits sought, including consideration of an initial rating higher than 20 percent prior to June 13, 2014, for a back disability and initial ratings higher than 10 percent prior to June 13, 2014, for neck and left leg disabilities, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1 (emphasis added).  It is important for the Veteran to understand that his statements regarding bed rest cannot be used to provide him a higher evaluation under DC 5243.

Back

The Veteran contends that his back disability is more severe than his initial 20 percent evaluation prior to June 13, 2014, and 40 percent rating since June 13, 2014.

Turning first to orthopedic manifestations of the Veteran's back disability, the service treatment records (STRs) include a July 2007 report which indicates a history of L5-S1 fusion/discectomy in July 2006 and an assessment of herniated disc, lumbar and thoracic; and intervertebral disc degeneration, lumbar.  A July 2007 X-ray examination of the lumbar spine indicated post-operative changes at L5-S1 consistent with fusion and no evidence of hardware failure, mild anterior wedge compression of T12, and marked degenerative disk disease and degenerative joint disease At T12-L1.  An August 2007 MRI of the lumbar spine indicated status post placement of bilateral pedicular screws and degenerative changes of bilateral facet joints from L3 to L5.

On January 2008 VA examination he presented with complaints of stiffness and pain, but denied weakness.  Pain was rated a 6 to 7 out of 10 on the pain scale and was described as burning, aching, and sharp. 

An X-ray examination of the lumbar spine indicated bony architecture was within normal limits.  There was no evidence of fracture or dislocation.  A discectomy and fusion was performed at L5-S1 with pedicle screws in place.  The impression was status post discectomy and fusion L5-S1.

Range of motion measurements indicated 35 degrees flexion, 30 degrees extension, 30 degrees right lateral flexion, 20 degrees left lateral flexion, and 30 degrees right and left rotation, with pain throughout.  The combined range of motion was 175 degrees.

Joint function of the spine was additionally limited by pain following repetitive-use testing.  However, it was not additionally limited by fatigue, weakness, lack of endurance or incoordination.

The examining physician diagnosed status post discectomy and fusion L5-S1 with scar and IVDS affecting the sciatic nerve.

VA treatment records include a November 2008 report which reflects complaints of chronic back pain, stiffness, soreness, and limited mobility.  He had difficulty with lifting and prolonged walking.  The assessment was degenerative joint disease (DJD) of the lumbosacral spine.  

In December 2008, he had additional complaints of back pain.  Multiple sessions of physical therapy provided no improvement.   There was 40 degrees forward flexion of the lumbar spine.  A MRI of the lumbar spine showed postsurgical changes with pedicle screws.  The impression was chronic low back pain status post L5-S1 diskectomy and fusion with recurrent left leg radicular symptoms.  An X-ray examination of the lumbosacral spine indicated surgical fusion at L5-S1 and mild disc space narrowing at L4-5. 

In a March 2009 statement, the Veteran complained of severe pain and fatigue due to his back disability.

In an April 2009 statement, the Veteran's co-worker stated that she frequently observed the Veteran's pain and stiffness due to his back disability.  On several occasions, he told that he was unable to move without intense back and leg pain.
 
In a December 2010 statement, the Veteran's representative stated that the titanium rods in his back prevented him from performing routine activities, including being intimate with his spouse.  Pain caused morning stiffness which prevented him from moving.  He acknowledged that the Veteran had 35 degrees of forward flexion on January 2008 VA examination, but contended that consistent stiffness and decreased range of motion satisfied criteria between 20 and 40 percent evaluations.

On June 2014 VA back conditions Disability Benefits Questionnaire (DBQ) the Veteran complained of increased pain and stiffness and stated that he slept on a recliner due to his back disability.  

Range of motion measurements indicate 30 degrees forward flexion, 10 degrees extension, 10 degrees right lateral flexion, 15 degrees left lateral flexion, and 20 degrees right and left lateral rotation.  There was pain throughout range of motion testing.  The combined range of motion is 105 degrees.

Following repetitive-use testing, there was no additional limitation in range of motion of the thoracolumbar spine.  Functional loss and/or functional impairment of the thoracolumbar spine were manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation of the thoracolumbar spine.  He did not have any muscle spasm and posture and gait were within normal limits.  Flare-ups were described as an inability to stand for prolonged periods of time with a dull ache.

The examining physician diagnosed IVDS status post discectomy and fusion of L4-5 since 2006.  However, on examination he did not have IVDS.  The Veteran's back disability impacted his ability to work due to limited bending and flexing of the spine.  

After review of all the evidence regarding the orthopedic manifestations of the Veteran's back disability, the Board finds that an initial rating in excess of 20 percent prior to June 13, 2014, and a rating in excess of 40 percent since June 13, 2014, is not warranted.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Prior to June 13, 2014, the most probative evidence of record does not indicate that the Veteran's back disability was manifested by forward flexion to 30 degrees or favorable ankylosis of the entire spine.  In this regard, forward flexion was limited to no less than 35 degrees.  Although the Veteran's representative suggested that his back disability is more closely approximated to a 40 percent evaluation, there are no objective findings of record that support this contention.  Moreover, while range of motion was limited by pain following repetitive-use testing on January 2008 VA examination, there is no evidence of record that the Veteran's forward flexion was limited to 30 degrees or that there was ankyloses of the entire spine.  Accordingly, the initial 20 percent evaluation is warranted for limitation of motion.

From June 13, 2014, the most probative evidence of record does not indicate that the Veteran's back disability has been manifested by unfavorable ankylosis.  The evidence does not show that the Veteran's thoracolumbar spine has been fixed in flexion or extension.  

With regard to the DeLuca factors, the Board observes that the VA examining physicians, clinicians, and physical therapists have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates an initial 40 percent rating prior to June 13, 2014, or 50 percent or 100 percent rating since June 13, 2014.

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent prior to June 13, 2014 or a rating greater than 20 percent since June 13, 2014 for the orthopedic manifestations of the Veteran's back disability.

While the Board accepts the contentions of the Veteran that his thoracolumbar spine disability causes him to experience pain, providing the basis for the 20 percent and 40 percent evaluations, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be limited basis for the current evaluations, let alone higher evaluations.

It is important for the Veteran to understand that the disability evaluation of 20 percent prior to June 13, 2014, and 40 percent since June 13, 2014 for the lumbar spine disability will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his back disability during this period, there would be no basis for a compensable evaluation (zero), let alone the 20 percent and 40 percent evaluations.  More importantly, however, prior to June 13, 2014, the flexion of the Veteran's thoracolumbar spine was not limited to 30 degrees or less or favorably ankylosed.  From June 13, 2014, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent prior to June 13, 2014, or greater than 40 percent since June 13, 2014, for a back disability.

Turning next to neurological manifestations of the Veteran's back disability, service connection has been established for radiculopathy of the right and left lower extremities, associated with his back disability.  As previously discussed, the Veteran is currently in receipt of an initial 10 percent rating prior to June 13, 2014, and a 20 percent rating since June 13, 2014, for a left leg disability, pursuant to DC 8520.

As noted in the Introduction to the December 2013 remand, the Veteran did not perfect an appeal as to the issue of entitlement to higher ratings for the left leg disability.  However, the Board noted that it would be evaluated in conjunction with the increased rating claim for the Veteran's back disability and it was addressed in the March 2016 Post-Remand Brief.

In a July 2014 decision, the RO granted a 20 percent for right sciatic nerve, from June 13, 2014.  However, the Veteran did not perfect an appeal with respect to either the rating or effective date assigned for the right leg disability.  The Board therefore finds that the issue of whether an increased rating for a right leg disability is not before the Board at this time.

DC 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2015).

With regard to the left leg disability, on January 2008 VA thoracolumbar spine examination, straight leg raising was negative, bilaterally.  There was a S1 sensory deficit of the left back of the thigh.  The most likely peripheral nerve was the sciatic nerve.  However, there were no abnormal peripheral nerve findings noted on examination and motor and sensory function was within normal limits.

VA treatment records include a November 2008 report which indicates normal DTRs in all muscle groups and muscle mass, tone, and distribution were normal.  
In December 2008, neurological examination indicated normal muscle bulk and tone in the lower extremities.  Manual muscle testing revealed normal strength in the quadriceps.  Sensory examination was grossly normal in the lower extremities.  The Veteran denied weakness, but complained of severe left leg pain.  The impression was recurrent left leg radicular symptoms.

On June 2014 VA DBQ back conditions examination, muscle strength testing was normal and there was no evidence of muscle atrophy.  Reflex and sensory examinations were also normal.

On June 2014 VA peripheral nerve conditions DBQ examination, the examining physician diagnosed bilateral sciatic neuropathy manifested by moderate bilateral intermittent pain, paresthesia and/or dyesthesias, and numbness of the left leg involving the sciatic nerve, bilaterally, described as moderate in severity.  Muscle strength testing and sensory examination was normal.  However, there was moderate paresthesias and/or dyesthesias, and moderate numbness of the right and left leg.  Incomplete mild paralysis of the sciatic nerve in the legs was found.

The Board finds that the evidence above is consistent with moderate incomplete paralysis of the left sciatic nerve, throughout the period on appeal.  Nevertheless, despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderately severe incomplete paralysis of the sciatic nerve, for his left extremity.  The evidence above reflects moderate symptomatology despite the Veteran's complaints.  Neurological testing supports this conclusion.  The evidence is clear on this point.

As such, the Board also finds that the preponderance of the evidence is against any initial rating higher than 20 percent, for the left leg, for any portion of the period on appeal.

With regard to whether a separate rating is warranted for any additional neurological disabilities related to the Veteran's back disability, the Veteran does not contend, nor does the evidence show that any bladder or bowel problems associated with his spine has been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for bladder or bowel impairment related to the Veteran's back disability is warranted prior to or since June 13, 2014.

The Board has also considered whether the Veteran is entitled to an initial rating higher than 20 percent prior to June 13, 2014, or higher than 40 percent since June 13, 2014, for his back disability under Formula for Rating IVDS.  Prior to June 13, 2014, on January 2008 VA examination the Veteran reported an incapacitating episode that lasted one day in April 2007 with bed rest prescribed by a physician.  However, there is no evidence of record during the period on appeal indicating that the Veteran has ever had an incapacitating episode that lasted more than one day due to his back disability prior to or since June 13, 2014.  Nor is there evidence of incapacitating episodes having a total duration of at least 4 weeks at any time prior to June 13, 2014, or of at least 6 weeks since June 13, 2014.  Therefore, the Formula for Rating IVDS does not entitle the Veteran to a higher rating for his back disability prior to or since June 13, 2014.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent prior to June 13, 2014 or greater than 40 percent since June 13, 2014, for a back disability.
Neck

The Veteran contends that his neck disability is more severe than his initial 10 percent evaluation prior to June 13, 2014, and 20 percent rating since June 13, 2014.

Turning first to orthopedic manifestations of the Veteran's neck disability, STRs include a July 2007 report which indicates an assessment of cervical spondylosis

On January 2008 VA examination, range of motion measurements of the neck indicated 45 degrees flexion, 25 degrees extension, 35 degrees right lateral flexion, 40 degrees left lateral flexion, 65 degrees right rotation, and 80 degrees left rotation with pain throughout.  The combined range of motion was 290 degrees.  Following repetitive-use testing joint function of the spine was additionally limited due to pain which had the major functional impact.  However, it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

A January 2008 X-ray examination of the neck indicated degenerative arthritis.  The bony architecture is within normal limits.  While degenerative changes were noted, there was no evidence of fracture or dislocation.

A December 2008 report reflects a complaint of intermittent dull neck pain and stiffness.

Range of motion measurements of the cervical spine indicated normal forward flexion and extension with pain.  Cervical lumbar paraspinals were supple.  A MRI of the cervical spine indicated mild degenerative changes throughout with central canal stenosis in the mid-cervical levels.  The impression was chronic cervicalgia and multilevel cervical spondylosis with central canal stenosis and no evidence of cervical myelopathy.  The examining physician diagnosed degenerative arthritis of the cervical spine.

Pursuant to the Board's December 2013 remand, on June 2014 VA neck (cervical spine) conditions DBQ examination indicates a diagnosis of degenerative arthritis of the cervical spine.  The Veteran stated that he used a neck roll for support when he slept.  He also complained of flare-ups during which it was difficult to turn his head.

Range of motion measurements of the cervical spine indicated 20 degrees forward flexion, 15 degrees extension, 15 degrees right and left lateral flexion, 40 degrees right lateral rotation, and 30 degrees left lateral rotation with pain throughout.  The combined range of motion was 135 degrees.

Following repetitive-use testing, there was no additional limitation in range of motion of the neck.  However, there was additional functional loss and/or functional impairment of the neck manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the neck.  However, there was no guarding.

The examining physician opined that there was no IVDS of the cervical spine and indicated that he did not use any assistive devices.  His posture was within normal limits.  However, his neck disability was affected by pain, weakness, fatigability, and/or incoordination.  However, there were no additional limitations of functional ability of the neck during flare-ups or repeated use over time.  The diagnosis was degenerative arthritis of the cervical spine.  With regard to his ability to work, neck pain limited nodding and turning of the neck.

After review of all the evidence regarding the orthopedic manifestations of the Veteran's neck disability, the Board finds that an initial rating in excess of 10 percent prior to June 13, 2014, and a rating in excess of 20 percent since June 13, 2014, is not warranted.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

Prior to June 13, 2014, the most probative evidence of record does not indicate that the Veteran's neck disability was manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  In this regard, there was forward flexion was limited to no less than 45 degrees and the combined range of motion of the cervical spine was 290 degrees.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, the initial 10 percent evaluation is warranted for limitation of motion.

From June 13, 2014, the most probative evidence of record does not indicate that the Veteran's neck disability has been manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  In this regard, forward flexion of the cervical spine was manifested by 20 degrees forward flexion and there is no evidence of ankylosis of the cervical spine.  Accordingly, the 20 percent evaluation is warranted for limitation of motion.

With regard to the DeLuca factors, the Board observes that the VA examining physicians, clinicians, and physical therapists have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates an initial 20 percent rating prior to June 13, 2014, or 30 percent rating since June 13, 2014.

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent prior to June 13, 2014 or a rating greater than 20 percent since June 13, 2014 for the orthopedic manifestations of the Veteran's neck disability.

While the Board accepts the contentions of the Veteran that his neck disability causes him to experience pain, providing the basis for the 10 percent and 20 percent evaluations, the Board has taken that into account in its consideration of the range of motion of the Veteran's cervical spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be a limited basis for the current evaluations, let alone higher evaluations.

It is important for the Veteran to understand that the disability evaluation of 10 percent prior to June 13, 2014, and 20 percent since June 13, 2014 for the neck disability will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his neck disability during this period, there would be no basis for a compensable evaluation (zero), let alone the 10 and 20 percent evaluations.  More importantly, however, prior to June 13, 2014, forward flexion of the Veteran's cervical spine was greater than 30 degrees with a combined range of motion of 290 degrees and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Fromm June 13, 2014, forward flexion has been limited to no less than 20 degrees and there is no evidence of favorable ankylosis of the entire cervical spine.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent prior to June 13, 2014, or greater than 40 percent since June 13, 2014, for a back disability.

Turning next to neurological manifestations of the Veteran's neck, VA treatment records include a November 2008 report which indicates that DTRs were normal and 5/5 in all groups.  Muscle mass, tone, and distribution were also normal.  The assessment was osteoarthritis and neck pain.  In December 2008, he complained of neck pain, but denied any significant muscle spasms in the right or left upper trapezius.  He did complain of neck stiffness, but denied upper extremity weakness.  Neurological examination indicated normal muscle bulk and tone in the upper extremities.  Manual muscle testing revealed a one-half grade weakness in the left biceps and triceps.  Sensory examination was grossly normal in the upper extremities.  A cervical spine MRI indicated mild degenerative changes throughout with central canal stenosis in the mid cervical levels.  The impression was chronic cervicalgia and multilevel cervical spondylosis with central canal stenosis without evidence of cervical myelopathy.

A December 2008 X-ray examination of the cervical spine indicated right neural foraminal stenosis at C3-4.  There were no significant discogenic changes by plain film criteria.

On June 2014 VA peripheral nerve DBQ examination, the Veteran complained of neck pain that radiated to his shoulder.  However, peripheral nerve examination of the upper extremities was normal.  There was no pain, paresthesias and/or dyesthesias, or numbness of the upper extremities.  Muscle strength testing and reflex and sensory examinations were normal.  None of the nerves of the upper extremities were affected.  No neurological disability of either right or left upper extremity was diagnosed. 

The Board finds that the Veteran's neurological manifestations do not rise to the level of mild incomplete paralysis.  While the Board acknowledges the Veteran's contention that he had neck pain that radiated to his shoulders, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis.  Sensory testing and muscle strength testing has been consistently normal.  While the Board acknowledges the Veteran's complaints of shoulder pain, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's neck disability is unavailable.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent prior to June 13, 2014, and higher than 20 percent since June 13, 2014, for a neck disability.

With regard to his back, neck, and left leg disabilities, the Veteran is competent to report his complaints of pain and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his back, neck, or left leg disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back, neck, and leg disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back, neck, and left leg disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and weakness due to his back, neck, and left leg disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for major depression.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in December 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's written assertions. 

Next, relevant VA examinations were obtained in January 2008 and June 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back, neck, and left leg disabilities since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his back, neck, and left leg disabilities.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An initial rating higher than 20 percent prior to June 13, 2014, and a rating higher than 40 percent since June 13, 2014, for a back disability, is denied.

Prior to June 13, 2014, an initial 20 percent rating, but no higher, for a left leg disability, is granted.

Since June 13, 2014, a rating higher than 20 percent, for a left leg disability, is denied.

An initial rating higher than 10 percent prior to June 13, 2014, and higher than 20 percent since June 13, 2014, for a neck disability, is denied.


REMAND

A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).

On June 2014 VA peripheral nerves DBQ examination, the examining physician opined that the peripheral nerve disability impacted his ability to work in that the leg pains limited his walking and climbing.  However, an April 2015 VA PTSD DBQ examination indicates that he was employed as a mobilization specialist and held the job since 2009.  

In a March 2016 Post-Remand brief, the Veteran's representative referenced the June 2014 VA medical opinion and raised a claim for TDIU.  However, based on the findings made on April 2015 VA DBQ examination, it is unclear whether or not the Veteran is currently employed.

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected left leg disability (this issue is not clear), the Board must, remand, under the law (cases such as this one are routinely vacated and remanded by the Veterans Court for a failure to address this issue, notwithstanding the limited rating for the disability at issue), this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Ask the Veteran to furnish any additional information and/or evidence pertinent to the claims for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing).

3.  If the Veteran responds in the affirmative, schedule an appropriate VA examination to help determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner.
The examiner should specifically indicate whether the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  Any opinion should be supported by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


